Citation Nr: 1243572	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-31 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether a debt was validly created by the overpayment of VA education benefits in the amount of $3,000.00.

2.  Entitlement to a waiver of recovery of the overpayment of VA education benefits in the amount of $3,000.00.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to June 2005.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  In October 2009, the Veteran requested advance payment of educational assistance benefits in the amount of $3,000.00, thereby creating a valid debt.

2.  Recovery of the advance payment in the amount of $3,000.00 would not be against equity and good conscience and a failure to collect advance payment would result in unjust enrichment.


CONCLUSIONS OF LAW

1.  The debt created by the advance payment of educational assistance benefits in the amount of $3,000.00 is valid.  38 U.S.C.A. §§ 501, 3323 (West 2002 & Supp. 2012); 38 C.F.R. §§ 1.911, 21.9695 (2012).

2.  Recovery of the advance payment of educational assistance benefits in the amount of $3,000.00 would not be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran applied for VA educational assistance under 38 U.S.C. Chapter 33, , commonly referred to as the Post-9/11 GI Bill.  Eligibility for Post-9/11 GI Bill benefits was granted at the 100 percent rate, and benefits have been paid to the Veteran under that program on multiple occasions.

On September 25, 2009, the Secretary announced that VA had authorized emergency checks for up to $3,000.00 to be given to students who had applied for educational benefits and who had not yet received their government payment.  It was noted that students should be focusing on their studies, not worrying about financial difficulties.  Delays in educational assistance payments were in part due to the overwhelming popularity of the Post-9/11 GI Bill resulting in tens of thousands of claimants.  Significantly, the announcement made clear that the advanced money would be deducted from future education payments.

The Veteran applied for the $3,000.00 advance payment.  A history of educational assistance payments documents that the Veteran received $3,000.00 on October 2, 2009.  On October 21, 2009, she began to receive regular educational assistance payments under the Post-9/11 GI Bill, totaling in excess of $3,000.00 by the end of November 2009.  According to the RO, when the Veteran made the request for the advance payment, she certified and acknowledged that she would have to repay the advance.  In February 2010, the Debt Management Center established the debt for the advance payment and notified the Veteran that it was necessary to recoup the $3,000.00.

In March 2010, the Veteran requested a waiver of the recovery of overpayment due to a lack of money.  In May 2010, the Committee on Waivers and Compromises denied the waiver request.  It was determined that the Veteran would be unjustly enriched by the advance payment if she did not repay the advance because she would have essentially received duplicate payments for the same educational assistance benefits at the expense of the Government.  In disagreeing with the denial of the waiver request, the Veteran indicated that she did not have sufficient funds each month to pay back the debt.

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Moreover, a claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 1.911(c) (2012).  In this case, the Veteran has not disputed the amount in question.

As to the issue of whether a debt in the amount of $3,000.00 for an advance payment of educational assistance benefits was properly created, the Veteran has not set forth any persuasive arguments as to why the debt is not valid.  In statements dated in March 2010 and May 2010, she acknowledged that the $3,000.00 was an advance when it was given to her.  In fact, the primary purpose of the September 2009 authorization for emergency advance payments was to create an overpayment in order to allow veterans earlier access to educational assistance payments during that time period.  That occurred as planned in the Veteran's case as she was advanced $3,000.00 approximately three weeks prior to receiving her regular educational assistance payments for that time period.  The October 2009 advance was, essentially, a loan which was to be paid back by offsets from future education benefits.  Because the advance payment by definition necessitated the creation of a debt, and because the Veteran thereafter received her regular educational assistance payments, the Board concludes that the debt in the amount of $3,000.00 for an advance payment of educational assistance benefits was properly created.  Generally, an overpayment of educational assistance under the Post-9/11 GI Bill constitutes a liability of that individual.  38 U.S.C.A. § 3323 (West Supp. 2012); 38 C.F.R. § 21.9695 (2012). 

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.963 (2012).  In this case, there is no evidence of fraud, misrepresentation, or bad faith on the part of the Veteran.

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the Veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to her detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965(a) (2012); Ridings v. Brown, 6 Vet. App. 544 (1994).

Generally, for a notice of indebtedness issued on or after April 1, 1983, a request for waiver of the indebtedness shall only be considered if made within 180 days following the date of notice.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(b) (2012).  There is no issue of timeliness in the Veteran's case as the request for a waiver was received within 180 days following the date of notice of indebtedness.

In considering the equity and good conscience elements, the fault of this debt is equally that of the Veteran and VA.  That is, the $3,000.00 advance payment was ostensibly a beneficial plan that both parties expressly chose to participate in.  Fault, therefore, is not a particularly relevant element in this case because the primary purpose of the advance payment was to create the debt in question, by agreement between VA and the Veteran.  Similarly, collection of the advance payment would not defeat the purpose of an existing benefit to the Veteran because the primary purpose of the benefit was an advance payment that would necessarily result in a debt.  If anything, the purpose of the benefit would be defeated if the advance payment was not recouped.  Additionally, there is no indication that the Veteran changed positions to her detriment in reliance upon a granted VA benefit.  Instead, the creation of the debt was to her benefit.

The Veteran's principal argument is that collection of the advance payment has created an undue financial hardship.  She indicates that she has a positive net monthly income of only $228.40 on account of living expenses and other debts, such as a car loan and credit card payments.  The Board does not find the Veteran's contention to be persuasive in the consideration of equity and good conscience.  She was provided with an advance payment of $3,000.00 to be used in lieu of forthcoming educational assistance payments.  It appears that, approximately five months later, the entire $3,000.00 had been used for other purposes as she had none of those funds remaining even though she received her regular educational assistance payments.  The Veteran's action of not retaining $3,000.00 for repayment frustrated the purpose of VA's authorization of emergency advance payments.  In addition, in March 2010 the Veteran submitted a statement reporting that she would be able to pay half of what was owed in a single payment within the next two weeks, and would pay the second half in monthly payments.  That statement indicates that, while the payments may have been difficult for the Veteran, they remained feasible and did not constitute an undue hardship, let alone deprive the Veteran or her family of basic necessities.

The element of equity and good conscience most applicable to the Veteran's case is that a failure to collect the advance payment would result in the unjust enrichment.  The Veteran claimed in her August 2010 appeal to the Board that she was not told, and did not know, that the payment would have to be repaid.  However, the advance payment program was expressly created for the purposes of creating a debt which would later be recouped from the Veteran's education benefits.  In addition, the June 2010 statement of the case reported that, in her October 2009 application, the Veteran was required to certify that she understood that by accepting the advance payment she would be responsible for repayment of the funds received.  The Veteran is, in essence, claiming that she failed to read the terms to which she was agreeing.  Ignorance of the law is not a valid basis for a claimant to assert that she should be awarded a benefit.  Morris v. Derwinski, 1 Vet. App. 260 (1991).  Failing to collect the advance payment would result in unjust duplicative educational assistance payments at the expense of the Government.  Additionally, in authorizing the advance payment, it was expected that the amount would be recouped by an offset or reduction in future education payments.  That recoupment plan has been implemented in the Veteran's case. 

In sum, the Board finds that the principles of equity and good conscience would not be violated if VA were to recover the overpayment in question.  The advanced payment program has operated exactly as intended, and the retention of the overpayment would unfairly enrich the Veteran.  Moreover, there is no evidence of record that repayment of the debt would not deprive the Veteran of the ability to provide for basic necessities of life, nor would recovery of the overpayment defeat the purpose for which the benefits were intended.  Lastly, the Veteran has not relinquished a valuable right or incurred a legal obligation in reliance on the overpayment of her VA benefits.  Accordingly, a waiver of recovery of the overpayment of VA compensation benefits is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to VA's duties to notify and assist the Veteran with her claim, the provisions of law and regulations which set forth notice and assistance requirements on the part of VA in the adjudication of certain claims, are not applicable to claims involving the validity of creations of overpayment or requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).


ORDER

A debt was validly created by the overpayment of VA education benefits in the original amount of $3,000.00; the appeal of this issue is denied. 

Waiver of recovery of an advance payment of educational assistance benefits in the amount of $3,000.00 is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


